DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 3-10, 20-22, 24-25, 27, 41, and 43 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 03/04/2020, 07/30/2021, and 09/28/2022 has been taken into account.

Response to Amendment
In the amendment dated 09/13/2022, the following has occurred: Claims 1, 20, 41, and 43 have been amended; Claims 2, 23, and 42 have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “A configuration in which the shaft of the pin further defines a second locking notch separate and distinct from the first locking notch allows the locking mechanism to releasably engage the second locking notch of the pin (when the pin is in a partially closed configuration, e.g., as shown in Figs. 3 and 8 of the present application) to prevent the pin from being slidably withdrawn through the third receiving channel. In at least one aspect, this configuration allows a user to conveniently attach two fall arresting devices independent of one another without needing to handle both devices simultaneously to attach them to the connector. See, e.g., Fig. 10 and corresponding description of the present application. This technical advantage is not disclosed in or even contemplated by the disclosure of Casebolt '864. At least for this reason, amended claims 1, 20, and 41, and the claims depending therefrom, are patentable over Casebolt '864.” – The language requires that the second notch is configured to be engaged in a partially closed configuration so that the bolt spans a first opening, but the claims do not specifically define what the “partially-closed configuration” comprises. Therefore a configuration where the notch 244 is not engaged by the locking mechanism (i.e. when the mechanism is actuated) and the notch 243 is fully engaged reads on the claimed partially-closed configuration and as the pin spans the first opening in this state, it reads on the claim. 
Additionally, the amendment has overcome the 112 rejections set forth in the previous action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 20-22, 24-25, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Casebolt (US Patent No. 8,938,864) [hereafter referred to as Casebolt ‘864]. 
Regarding Claim 1, Casebolt ‘864 discloses a connector for coupling fall arresting devices to a safety harness, the connector comprising: a pin (Casebolt ‘864: Fig. 31-32, 38-43; 240) having a locking notch (Casebolt ‘864: Fig. 42-43; 244); and a base (Casebolt ‘864: Fig. 31-35; 201) defining a first side, the first side of the base comprising: a plurality of first-side receiving portions (Casebolt ‘864: Fig. 31-37; 205, 215, 251, 256) extending outwardly from the base and spaced apart from each other to define a plurality of first-side openings (Casebolt ‘864: Fig. 35; 248a, 248b, 248c) for receiving one or more connection points of respective ones of the fall arresting devices, the plurality of first-side receiving portions comprising: a first receiving portion (Casebolt ‘864: Fig. 31-37; 215) defining a first receiving channel (Casebolt ‘864: Fig. 31, 34; 216), the first receiving portion defining a first end of the first side; a second receiving portion (Casebolt ‘864: Fig. 31-37; 205) defining a second receiving channel (Casebolt ‘864: Fig. 31, 34; 206), the second receiving portion defining a second end of the first side; and a third receiving portion (Casebolt ‘864: Fig. 31-37; 256)  defining a third receiving channel (Casebolt ‘864: Fig. 31, 34; 257), the third receiving portion positioned between the first and second receiving portions, the pin slidably connected to the plurality of first-side receiving portions and spanning the plurality of first-side openings and extending through the first, second, and third receiving channels when the pin is in a fully closed configuration (Casebolt ‘864: Fig. 32); and a locking mechanism (Casebolt ‘864: Fig. 31-33; 217, 224, 230, 238) connected to the first receiving portion, the locking mechanism configured to releasably engage with the locking notch of the pin when the pin is in the fully closed configuration to prevent the pin from being slidably withdrawn through the first receiving channel; wherein the locking notch (Casebolt ‘864: Fig. 42-43; 244) comprises a first locking notch defined along a shaft of the pin (Casebolt ‘864: Fig. 31-32, 38-43; 240), the shaft of the pin further defining a second locking notch (Casebolt ‘864: Fig. 42-43; 243) separate and distinct from the first locking notch, the locking mechanism (Casebolt ‘864: Fig. 31-33; 217, 224, 230, 238) configured to releasably engage with the second locking notch of the pin when the pin is in a partially closed configuration to prevent the pin from being slidably withdrawn through the third receiving channel (Casebolt ‘864: Fig. 31, 34; 216) so that the pin spans a first opening of the plurality of first-side openings defined by the first and third receiving portions.
Casebolt discloses the claimed invention except for a locking mechanism connected to the third receiving portion. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to rearrange the receiving portions, locking mechanisms, and locking notches in Casebolt such that the receiving portions with locking mechanisms are located between the portions without locking mechanisms (i.e. the first locking mechanism is in the third receiving portions location, and the second mechanism is in the fourth’s), with the motivation of making the mechanisms more accessible, and since it has been held that rearranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 3, Casebolt ‘864 teaches the connector of claim 1, wherein the locking mechanism (Casebolt ‘864: Fig. 31-33; 217, 224, 230, 238) comprises a first locking mechanism, the connector further comprising a second locking mechanism (Casebolt ‘864: Fig. 31-33; 207, 224, 230, 238) connected to one of the plurality of first-side receiving portions (Casebolt ‘864: Fig. 31-37; 205). 
Regarding Claim 4, Casebolt ‘864 teaches the connector of claim 3, wherein the plurality of first-side receiving portions (Casebolt ‘864: Fig. 31-37; 205, 215, 251, 256) comprises a fourth receiving portion (Casebolt ‘864: Fig. 31-37; 205) defining a fourth receiving channel (Casebolt ‘864: Fig. 31, 34; 206), the fourth receiving portion positioned between the third and second receiving portions, the fourth receiving portion comprising the second locking mechanism (Casebolt ‘864: Fig. 31-33; 207, 224, 230, 238). 
Regarding Claim 5, Casebolt ‘864 teaches the connector of claim 1, wherein the first receiving portion defines a lateral channel (Casebolt ‘864: Fig. 31; 216a) extending substantially perpendicular to the first receiving channel (Casebolt ‘864: Fig. 31, 34; 257), the pin (Casebolt ‘864: Fig. 31-32, 38-43; 240) comprising a shaft (Casebolt ‘864: Fig. 38-43; 241) that defines a longitudinal slot (Casebolt ‘864: Fig. 38-43; 242) extending along a portion of the shaft, the connector further comprising an alignment pin received within the lateral channel and the longitudinal slot, the alignment pin (Casebolt ‘864: Fig. 31; 222) configured to prevent a rotation of the pin within the first receiving channel. 
Regarding Claim 6, Casebolt ‘864 teaches the connector of claim 5, wherein the alignment pin (Casebolt ‘864: Fig. 31; 222) prevents the pin (Casebolt ‘864: Fig. 31-32, 38-43; 240) from being removed from the base (Casebolt ‘864: Fig. 31-35; 201). 

Regarding Claim 20, Casebolt ‘864 discloses a system comprising: a safety harness comprising a strong point for connecting the safety harness to additional safety equipment; at least one fall arresting device, each fall arresting device comprising a connection point (Casebolt ‘864: Col. 9, Ln. 60-67; Co. 10, Ln. 1-6); and a connector comprising: a pin (Casebolt ‘864: Fig. 31-32, 38-43; 240) having a locking notch (Casebolt ‘864: Fig. 42-43; 244); and a base (Casebolt ‘864: Fig. 31-35; 201) defining a first side, the first side of the base comprising: a plurality of first-side receiving portions (Casebolt ‘864: Fig. 31-37; 205, 215, 251, 256) extending outwardly from the base and spaced apart from each other to define a plurality of first-side openings (Casebolt ‘864: Fig. 35; 248a, 248b, 248c) for receiving one or more connection points of respective ones of the fall arresting devices, the plurality of first-side receiving portions comprising: : a first receiving portion (Casebolt ‘864: Fig. 31-37; 215) defining a first receiving channel (Casebolt ‘864: Fig. 31, 34; 216), the first receiving portion defining a first end of the first side; a second receiving portion (Casebolt ‘864: Fig. 31-37; 205) defining a second receiving channel (Casebolt ‘864: Fig. 31, 34; 206), the second receiving portion defining a second end of the first side; and a third receiving portion (Casebolt ‘864: Fig. 31-37; 256)  defining a third receiving channel (Casebolt ‘864: Fig. 31, 34; 257), the third receiving portion positioned between the first and second receiving portions, the pin slidably connected to the plurality of first-side receiving portions and spanning the plurality of first-side openings and extending through the first, second, and third receiving channels when the pin is in a fully closed configuration (Casebolt ‘864: Fig. 32); and a locking mechanism (Casebolt ‘864: Fig. 31-33; 217, 224, 230, 238) connected to the first receiving portion, the locking mechanism configured to releasably engage with the locking notch of the pin when the pin is in the fully closed configuration to prevent the pin from being slidably withdrawn through the first receiving channel, the connection point of the at least one fall arresting device received by one of the plurality of first-side openings on the first side of the connector, wherein the pin, when in the fully closed configuration, connects the connection point to the connector to prevent the at least one fall arresting device from being disconnected from the connector, the strong point of the of the safety harness releasably secured to a second side of the connector (Casebolt ‘864; Fig. 29); wherein the locking notch (Casebolt ‘864: Fig. 42-43; 244) comprises a first locking notch defined along a shaft of the pin (Casebolt ‘864: Fig. 31-32, 38-43; 240), the shaft of the pin further defining a second locking notch (Casebolt ‘864: Fig. 42-43; 243) separate and distinct from the first locking notch, the locking mechanism (Casebolt ‘864: Fig. 31-33; 217, 224, 230, 238) configured to releasably engage with the second locking notch of the pin when the pin is in a partially closed configuration to prevent the pin from being slidably withdrawn through the third receiving channel (Casebolt ‘864: Fig. 31, 34; 216) so that the pin spans a first opening of the plurality of first-side openings defined by the first and third receiving portions. [Note: See the rejection of claim 1 for rationale.]
Regarding Claim 21, Casebolt ‘864 teaches the system of claim 20, wherein the least one fall arresting device comprises a first fall arresting device and a second fall arresting device, the connection point of the first fall arresting device received by a first opening (Casebolt ‘864: Fig. 35; 248c) of the plurality of first-side openings (Casebolt ‘864: Fig. 35; 248a, 248b, 248c) that is defined by the first and third receiving portions, the connection point of the second fall arresting device received by a second opening (Casebolt ‘864: Fig. 35; 248a) of the plurality of first-side openings.
Regarding Claim 22, Casebolt ‘864 teaches the system of claim 20, wherein the plurality of first-side receiving portions (Casebolt ‘864: Fig. 31-37; 205, 215, 251, 256) comprises a fourth receiving portion (Casebolt ‘864: Fig. 31-37; 205; see claim 1 rationale) defining a fourth receiving channel (Casebolt ‘864: Fig. 31, 34; 206), the fourth receiving portion positioned between the third and second (Casebolt ‘864: Fig. 31-37; 251) receiving portions, the second opening (Casebolt ‘864: Fig. 35; 248a) of the plurality of first-side openings defined by the second and fourth receiving portions. 
Claim 24 is rejected, as set forth in the rejection of claim 3.
Claim 25 is rejected, as set forth in the rejection of claim 5.

Regarding Claim 41, Casebolt ‘864 discloses a method comprising: positioning a pin of a connector of in a fully open configuration, the connector comprising: a pin (Casebolt ‘864: Fig. 31-32, 38-43; 240) having a locking notch (Casebolt ‘864: Fig. 42-43; 244); and a base (Casebolt ‘864: Fig. 31-35; 201) defining a first side, the first side of the base comprising: a plurality of first-side receiving portions (Casebolt ‘864: Fig. 31-37; 205, 215, 251, 256) extending outwardly from the base and spaced apart from each other to define a plurality of first-side openings (Casebolt ‘864: Fig. 35; 248a, 248b, 248c) for receiving one or more connection points of respective ones of the fall arresting devices, the plurality of first-side receiving portions comprising: : a first receiving portion (Casebolt ‘864: Fig. 31-37; 215) defining a first receiving channel (Casebolt ‘864: Fig. 31, 34; 216), the first receiving portion defining a first end of the first side; a second receiving portion (Casebolt ‘864: Fig. 31-37; 205) defining a second receiving channel (Casebolt ‘864: Fig. 31, 34; 206), the second receiving portion defining a second end of the first side; and a third receiving portion (Casebolt ‘864: Fig. 31-37; 256)  defining a third receiving channel (Casebolt ‘864: Fig. 31, 34; 257), the third receiving portion positioned between the first and second receiving portions, the pin slidably connected to the plurality of first-side receiving portions and spanning the plurality of first-side openings and extending through the first, second, and third receiving channels when the pin is in a fully closed configuration (Casebolt ‘864: Fig. 32); and a locking mechanism (Casebolt ‘864: Fig. 31-33; 217, 224, 230, 238) connected to the first receiving portion, the locking mechanism configured to releasably engage with the locking notch of the pin when the pin is in the fully closed configuration to prevent the pin from being slidably withdrawn through the first receiving channel; wherein, when the pin of the connector is in the fully open configuration, the pin is received by only the first receiving channel and does not span the plurality of first-side openings; positioning a first connection point of a first fall arresting device within a first opening of the plurality of first-side openings, the first opening defined by a separation distance between the first receiving portion and the third receiving portion; slidably advancing the pin to a partially closed configuration wherein the pin is received by the first and third receiving channels and spans a first opening of the plurality of first-side openings defined by the first and third receiving portions, the pin captures the first connection point of the first fall arresting device to prevent the first fall arresting device from being disconnected from the connector; positioning a second connection point of a second fall arresting device within a second opening of the plurality of first-side openings; and slidably advancing the pin to the fully closed configuration where the pin is received by the first, second, and third receiving channels and spans the plurality of first-side openings, the pin captures the second connection point of the second fall arresting device to prevent the second fall arresting device from being disconnected from the connector (Casebolt: Col. 9, Ln. 60-67; Col. 10, Ln. 1-32); wherein the locking notch (Casebolt ‘864: Fig. 42-43; 244) comprises a first locking notch defined along a shaft of the pin, the shaft of the pin further defining a second locking notch (Casebolt ‘864: Fig. 42-43; 243) separate and distinct from the first locking notch, wherein when in the partially closed configuration, the locking mechanism (Casebolt ‘864: Fig. 31-33; 217, 224, 230, 238)  releasably engages the second locking notch of the pin to prevent the pin from being slidably advanced or withdrawn through the third receiving channel.
Regarding Claim 43, Casebolt ‘864 teaches the method of claim 41, wherein the locking mechanism (Casebolt ‘864: Fig. 31-33; 217, 224, 230, 238) comprises a first locking mechanism, the connector further comprising a second locking mechanism (Casebolt ‘864: Fig. 31-33; 207, 224, 230, 238) connected to one of the plurality of first-side receiving portions, the method further comprises disengaging the first and second locking mechanisms and slidably withdrawing the pin from the third receiving channel to release the first and second fall arresting devices from connector (Casebolt: Col. 9, Ln. 60-67; Col. 10, Ln. 1-32).

Claims 7-10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Casebolt (US Patent No. 8,938,864) as applied to claim 1 above, and further in view of Casebolt (US Patent No. 9,174,073) [hereafter referred to as Casebolt ‘073].
Regarding Claim 7, Casebolt ‘864 teaches the connector of claim 1, wherein the pin comprises a first pin (Casebolt ‘864: Fig. 31-32, 38-43; 240), the locking notch (Casebolt ‘864: Fig. 42-43; 244) comprises a first locking notch, and the locking mechanism (Casebolt ‘864: Fig. 31-33; 217, 224, 230, 238) comprises a first locking mechanism, the base defining a second side opposite the first side.
Casebolt ‘864 fails to disclose a connector further comprising a second pin comprising a shaft defining a second locking notch, and wherein the second side of the base comprises: a fourth receiving portion defining a fourth receiving channel; a fifth receiving portion defining a fifth receiving channel, the fourth and fifth receiving portions separated from each other to define a second-side opening, the second pin slidably connected to the fourth and fifth receiving portions, the second pin spanning the second-side opening and extending through the fourth and fifth receiving channels when the second pin is in a fully closed configuration; and a second locking mechanism connected to the fourth receiving portion, the second locking mechanism configured to releasably engage with the second locking notch of the second pin when the second pin is in the fully closed configuration to prevent the second pin from being slidably withdrawn through the fourth receiving channel. However, Casebolt ‘073 teaches a connector further comprising a second pin (Casebolt ’073: Fig. 1-2; 108) comprising a shaft defining a second locking notch, and wherein the second side of the base comprises: a fourth receiving portion (Casebolt ’073: Fig. 1-2; 103) defining a fourth receiving channel; a fifth receiving portion (Casebolt ’073: Fig. 1-2; 105) defining a fifth receiving channel, the fourth and fifth receiving portions separated from each other to define a second-side opening (Casebolt ’073: Fig. 1-2; 107), the second pin slidably connected to the fourth and fifth receiving portions, the second pin spanning the second-side opening and extending through the fourth and fifth receiving channels when the second pin is in a fully closed configuration; and a second locking mechanism (Casebolt ’073: Fig. 1-2; 104) connected to the fourth receiving portion, the second locking mechanism configured to releasably engage with the second locking notch of the second pin when the second pin is in the fully closed configuration to prevent the second pin from being slidably withdrawn through the fourth receiving channel. 
Casebolt ‘864 and Casebolt ‘073 are analogous because they are from the same field of endeavor or a similar problem solving area e.g. safety line connectors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second side of the connector in Casebolt ‘864 with the pin, receiving portions, and locking mechanisms from Casebolt ‘073, with a reasonable expectation of success, in order to provide an additional means of releasably securing a D-ring to a harness (Casebolt ‘073: Col. 3, Ln. 57-67; Col. 4, Ln. 1-8), thereby enabling the components of the harness to be more easily assembled.
Regarding Claim 8, Casebolt ‘864, as modified, teaches the connector of claim 7, further comprising a third locking mechanism (Casebolt ’073: Fig. 1-2; 106) connected the fifth receiving portion (Casebolt ’073: Fig. 1-2; 105), the shaft of the second pin (Casebolt ’073: Fig. 1-2; 108) defining a third locking notch separate and distinct from the second locking notch, the third locking mechanism configured to releasably engage with the third locking notch of the second pin when the second pin is in the fully closed configuration (Casebolt ’073: Fig. 3-4) to prevent the second pin from being slidably withdrawn through the fifth receiving channel. 
Regarding Claim 9, Casebolt ‘864, as modified, teaches the connector of claim 7, wherein the fourth receiving portion (Casebolt ’073: Fig. 1-2; 103) defines a lateral channel (Casebolt ’073: Annotated Fig. 2; C) extending substantially perpendicular to the fourth receiving channel, the shaft of the second pin defines a longitudinal slot (Casebolt ’073: Annotated Fig. 2; L) extending along a portion of the shaft, the connector further comprising an alignment pin (Casebolt ’073: Annotated Fig. 2; A) received within the lateral channel and the longitudinal slot, the alignment pin configured to prevent a rotation of the second pin within the fourth receiving channel. 
Regarding Claim 10, Casebolt ‘864, as modified, teaches the connector of claim 9, wherein the alignment pin (Casebolt ’073: Annotated Fig. 2; A) prevents the second pin (Casebolt ’073: Fig. 1-2; 108) from being removed from the base (Casebolt ‘864: Fig. 31-35; 201).
Regarding Claim 27, Casebolt ‘864 teaches the system of claim 20, wherein the pin (Casebolt ‘864: Fig. 31-32, 38-43; 240) comprises a first pin, the locking notch (Casebolt ‘864: Fig. 42-43; 244) comprises a first locking notch, and the locking mechanism (Casebolt ‘864: Fig. 31-33; 217, 224, 230, 238) comprises a first locking mechanism.
Casebolt ‘864 fails to disclose a connector further comprising a second pin comprising a shaft defining a second locking notch, and wherein the second side of the base comprises: a fourth receiving portion defining a fourth receiving channel; a fifth receiving portion defining a fifth receiving channel, the fourth and fifth receiving portions separated from each other to define a second-side opening, the second pin slidably connected to the fourth and fifth receiving portions, the second pin spanning the second-side opening and extending through the fourth and fifth receiving channels when the second pin is in a fully closed configuration; and a second locking mechanism connected to the fourth receiving portion, the second locking mechanism configured to releasably engage with the second locking notch of the second pin when the second pin is in the fully closed configuration to prevent the second pin from being slidably withdrawn through the fourth receiving channel, the strong point of the of the safety harness received by the second-side opening on the second side of the connector, the second pin, when in the closed configuration, connecting the strong point to the connector to prevent the safety harness from being disconnected from the connector. However, Casebolt ‘073 teaches a connector further comprising a second pin (Casebolt ’073: Fig. 1-2; 108) comprising a shaft defining a second locking notch, and wherein the second side of the base comprises: a fourth receiving portion (Casebolt ’073: Fig. 1-2; 103) defining a fourth receiving channel; a fifth receiving portion (Casebolt ’073: Fig. 1-2; 105) defining a fifth receiving channel, the fourth and fifth receiving portions separated from each other to define a second-side opening (Casebolt ’073: Fig. 1-2; 107), the second pin slidably connected to the fourth and fifth receiving portions, the second pin spanning the second-side opening and extending through the fourth and fifth receiving channels when the second pin is in a fully closed configuration; and a second locking mechanism (Casebolt ’073: Fig. 1-2; 104) connected to the fourth receiving portion, the second locking mechanism configured to releasably engage with the second locking notch of the second pin when the second pin is in the fully closed configuration to prevent the second pin from being slidably withdrawn through the fourth receiving channel, the strong point of the of the safety harness received by the second-side opening on the second side of the connector, the second pin, when in the closed configuration, connecting the strong point to the connector to prevent the safety harness from being disconnected from the connector (Casebolt ’073: Fig. 26). [Note: See the rejection of claim 7 for motivation.]


    PNG
    media_image1.png
    512
    562
    media_image1.png
    Greyscale

I: Casebolt '073; Annotated Fig. 2

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631